Case 3:19-cv-00642-BJD-MCR Document 31 Filed 03/16/20 Page 1 of 1 PageID 184



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


ROBERT ABBOTT,

                 Plaintiff,

v.                                         Case No. 3:19-cv-642-J-39MCR

CORIZON, LLC,

               Defendant.
________________________________

                                   ORDER

       Plaintiff’s Motion for the Appointment of Counsel (Doc. 30)

is DENIED without prejudice for the same reasons previously stated.

See Order (Doc. 20). Plaintiff has not presented exceptional

circumstances that would warrant the appointment of counsel at

this    time.   The   Court,   however,    may   sua   sponte   reconsider

Plaintiff’s request if circumstances of the case change (for

example, if the case proceeds to trial).

       DONE AND ORDERED at Jacksonville, Florida, this 16th day of

March, 2020.




caw 3/12
c:
Robert Abbott, #945864
Counsel of Record
